Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 55, 57, are rejected under 35 U.S.C. 103(a) as being unpatentable over Arisaka (US: 20080259537) in view of Porter (US: 20140246323), ALMARZA (US: 20140243911), Miklos (US: 20030136765 ), and Amin (US 20100243300). 
With regard claim 55, Arisaka disclosed An electronic device (abstract; fig 1-14) comprising: an enclosure (enclosure at least in fig 1) comprising: an aluminum member defining: an exterior surface of the enclosure; and an interior surface opposite the exterior surface (at least fig 3 and fig 6; the interior or exterior surfaces); a mounting feature (at least fig 6) formed of steel and having a threaded aperture (at least fig 6); an electrical component (at least fig 6, the component for the fastener 51 to extending through) within the enclosure and defining an opening (opening for 51); and a fastener (51, 54) extending through the opening in the electrical component and into the aperture of the threaded mounting feature (at least fig 6), thereby securing the electrical component to the enclosure (at least fig 6). 
Arisaka lacks teaching: enclosure comprising: an aluminum member (material); threaded mounting feature formed of steel (material); a first bonding layer disposed between the mounting feature and the aluminum member and bonding the mounting feature to the aluminum member, the first bonding layer comprising: an interstitial material that has a melting temperature less than that of the aluminum and less than that of the steel, the interstitial material being one of nickel, a nickel alloy, zinc, a zinc alloy, or an aluminum alloy; and aluminum from the aluminum member blended with the interstitial material. 
Examiner’s note: cited art did not disclose the detail materials and the mounting feature and the enclosure are using bonding layer as discussed above.
Porter teaches: enclosure component formed from aluminum (abstract, paragraph [2]-[5] ). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include this feature (changing materials) and modify to previous discussed structure (enclosure portion; aluminum member) so as to further increase the strength of the modified structure. 
Arisaka in view of Porter lacks teaching: threaded mounting feature formed of steel (material); a first bonding layer disposed between the threaded mounting feature and the aluminum member and bonding the threaded mounting feature to the aluminum member, the first bonding layer comprising: an interstitial material that has a melting temperature less than that of the aluminum and less than that of the steel, the interstitial material being one of nickel, a nickel alloy, zinc, a zinc alloy, or an aluminum alloy; and aluminum from the aluminum member blended with the interstitial material.
ALMARZA teaches: internal structural component formed from steel (paragraph [3]-[7] ; paragraph [39]-[43]). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include this feature (changing materials) and modify to previous discussed structure (threaded mounting feature) so as to further increase the strength of the modified structure. 
Arisaka in view of Porter and ALMARZA lacks teaching: a first bonding layer disposed between the threaded mounting feature and the aluminum member and bonding the threaded mounting feature to the aluminum member, the first bonding layer comprising: an interstitial material that has a melting temperature less than that of the steel, the interstitial material being one of nickel, a nickel alloy, zinc, a zinc alloy, or an aluminum alloy; and aluminum from the aluminum member melted together with the interstitial material.
Miklos teaches: a first bonding layer disposed between the mounting feature and the aluminum member and bonding the mounting feature to the aluminum member (paragraph [26]-[31]; see also claims 1-10), the first bonding layer comprising: an interstitial material that has a melting temperature less than that of the steel (paragraph [26]-[31]; see also claims 1-10); and aluminum from the aluminum member melted together with the interstitial material (paragraph [26]-[31]; see also claims 1-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (bonding layer comprising: an interstitial material as discussed above) and modify to previous discussed structure (modified and apply the bonding layer between the threaded mounting feature and the aluminum member and bonding the threaded mounting feature to the aluminum member) so as to have (Arisaka in view of Porter and ALMARZA and Miklos): a first bonding layer (Miklos) disposed between the threaded mounting feature and the aluminum member (modified Arisaka as discussed above) and bonding the threaded mounting feature to the aluminum member (modified Arisaka as discussed above with Miklos’s bonding layer), the first bonding layer  (Miklos) comprising: an interstitial material (Miklos) that has a melting temperature less than that of the steel (Miklos); and aluminum from the aluminum member melted together with the interstitial material. The motivation to modify the previous discussed structure with the current feature is to simplify the enclosure implementation process or further increase the strength of the structure. 

Arisaka in view of Porter and ALMARZA and Miklos lacks teaching: the interstitial material being one of nickel, a nickel alloy, zinc, a zinc alloy, or an aluminum alloy.
Amin teaches a bonding structure with materials comprising: the interstitial material being one of nickel, a nickel alloy, zinc, a zinc alloy, or an aluminum alloy (paragraph [10]-[13]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (changing materials; being one of nickel, a nickel alloy, zinc, a zinc alloy, or an aluminum alloy) and modify to previous discussed structure (modified to modified Arisaka’s tructure) so as to further secure the feature on the housing of the modified structure and/or increase the liability of the structure. 

With regard claim 57, modified Arisaka further disclosed the electronic device is a laptop computer (fig 1); the electronic device further comprises: a display (7) coupled to the enclosure and configured to produce graphical outputs (paragraph [24]-[29] ); and an input system (5, 58) coupled to the enclosure and configured to receive inputs from a user (fig 1); the input system comprises a keyboard (fig 1); and the display is pivotally coupled to the enclosure (fig 1-4.
Claims 61, 58-59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arisaka (US: 20080259537) in view of Porter (US: 20140246323), ALMARZA (US: 20140243911), Miklos (US: 20030136765 ), Amin (US 20100243300) and Yang (US 20130182403)
With regard claim 61, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a rib formed of steel; and a second bonding layer disposed between the rib and the aluminum member and bonding the rib to the aluminum member, the second bonding layer comprising: the interstitial material; and aluminum from the aluminum member melted together with the interstitial material. Yang teaches: an electronic device comprising a rib (at least a part or piece similar to a rib and serving to shape or support shown in fig 2 and/or fig 4; and/or fig 5-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (rib with passage) and modify to previous discussed structure so as to further allow the wire/connector to go through the modified structure.  
The modified Arisaka lacks teaching: rib is formed of steel (material); and a second bonding layer disposed between the rib and the aluminum member (modified as discussed in claim 55) and bonding the rib to the aluminum member (Yang using screw), the second bonding layer comprising: the interstitial material; and aluminum from the aluminum member melted together with the interstitial material. 
ALMARZA teaches: internal structural component formed from steel (paragraph [3]-[7] ; paragraph [39]-[43]). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include this feature (changing materials) and modify to previous discussed structure (above rib structure) so as to further increase the strength of the modified structure. 
Modified Arisaka lacks teaching: a second bonding layer disposed between the rib (changing material to steel as discussed above) and the aluminum member (modified as discussed in claim 55) and bonding the rib to the aluminum member (Yang using screw), the second bonding layer comprising: the interstitial material; and aluminum from the aluminum member melted together with the interstitial material. 
Miklos teaches: a second bonding layer disposed between the steel material and the aluminum member (paragraph [26]-[31]; see also claims 1-10) and bonding the steel material to the aluminum member (paragraph [26]-[31]; see also claims 1-10), the second bonding layer comprising: the interstitial material (paragraph [26]-[31]; see also claims 1-10); and aluminum from the aluminum member melted together with the interstitial material (paragraph [26]-[31]; see also claims 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (bonding layer comprising: an interstitial material and aluminum/steel as discussed above) and modify to previous discussed structure (modified and apply the bonding layer between the rib with steel and the aluminum member (discussed in the claim 55) and bonding the rib structure to the aluminum member) so as to have (Arisaka in view of Porter, ALMARZA, Miklos and Yang): a second bonding layer (Miklos) disposed between the rib (changing material to steel as discussed above) and the aluminum member (modified as discussed in claim 55) and bonding the rib to the aluminum member (Miklos), the second bonding layer comprising: the interstitial material (Miklos); and aluminum from the aluminum member melted together with the interstitial material (Miklos). The motivation to modify the previous discussed structure with the current feature (bonding material and process) is to provide more secure assembly and/or reduce the size or parts of the whole structure.
With regard claim 58, modified Arisaka further disclosed the rib defines a passage between the rib and the interior surface (at least Yang’s fig 3, fig 4-12; the passage allow the cable to go through; paragraph [31]-[34]); and the electronic device further comprises an electrical connector extending through the passage (at least fig 3, fig 4-12).
With regard claim 59, modified Arisaka further disclosed the rib defines at least a portion of a first compartment and at least a portion of a second compartment (Yang’s fig 3, fig 4-12; the first/second compartment on left/right side); the electronic device further comprises: a first electrical component positioned at least partially in the first compartment; and a second electrical component positioned at least partially in the second compartment (Yang’s fig 3, fig 4-12; the first/second electrical components connected between the rib; paragraph [29]-[33]); and the electrical connector electrically couples the first electrical component to the second electrical component (Yang’s fig 3, fig 4-12; the first/second electrical components connected between the rib; paragraph [29]-[33]). 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Miklos disclosed a mixed brazing/welding process for attaching aluminum and steel components. As disclosed in paragraph [0027], an aluminum-bronze material (i.e., a bronze alloy) is melted to join aluminum and steel components. The aluminum-bronze melts, and partially melts together with the aluminum component. Yuan discloses a method for making a multi-layer solder pad 65/67 having a convex surface, and mentions that solder 75 may be reflowed on the solder pad 65/67 and bonded to another multi-layer solder pad 71/73. Notably, Yuan makes no mention of using its process to solder a "steel" component to another component. In regard to materials, the only example material that Yuan specifies for the "solder" is "eutectic Sn-PB solder." See, par. [0018] and FIG. 10. Although the Office alleges that Yuan discloses an interstitial material including nickel, zinc, or aluminum alloy, Yuan makes absolutely no mention of zinc, and only mentions nickel or aluminum alloy in the context of the solder pad 65/67. See, e.g., pars. [0009] and [0040]. Although Yuan's "solder pad" may include nickel or an aluminum alloy, there is no mention of Yuan's solder pad melting. Nor is there any mention of Yuan's solder melting together with the solder pad. Given this, the Assignee does not believe there is any motivation to combine Yuan's materials or process with Miklos' process, because 1) there is no indication that Yuan's materials would work with Miklos' brazing/welding process, and 2) there is no indication that Yuan's materials would bond steel to aluminum.” (pages 8-10).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Miklos teaches: a first bonding layer disposed between the mounting feature and the aluminum member and bonding the mounting feature to the aluminum member (paragraph [26]-[31]; see also claims 1-10), the first bonding layer comprising: an interstitial material that has a melting temperature less than that of the steel (paragraph [26]-[31]; see also claims 1-10); and aluminum from the aluminum member melted together with the interstitial material (paragraph [26]-[31]; see also claims 1-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (bonding layer comprising: an interstitial material as discussed above) and modify to previous discussed structure (modified and apply the bonding layer between the threaded mounting feature and the aluminum member and bonding the threaded mounting feature to the aluminum member) so as to have (Arisaka in view of Porter and ALMARZA and Miklos): a first bonding layer (Miklos) disposed between the threaded mounting feature and the aluminum member (modified Arisaka as discussed above) and bonding the threaded mounting feature to the aluminum member (modified Arisaka as discussed above with Miklos’s bonding layer), the first bonding layer  (Miklos) comprising: an interstitial material (Miklos) that has a melting temperature less than that of the steel (Miklos); and aluminum from the aluminum member melted together with the interstitial material. The motivation to modify the previous discussed structure with the current feature is to simplify the enclosure implementation process or further increase the strength of the structure. 

Arisaka in view of Porter and ALMARZA and Miklos lacks teaching: the interstitial material being one of nickel, a nickel alloy, zinc, a zinc alloy, or an aluminum alloy.
Amin teaches a bonding structure with materials comprising: the interstitial material being one of nickel, a nickel alloy, zinc, a zinc alloy, or an aluminum alloy (paragraph [10]-[13]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (changing materials; being one of nickel, a nickel alloy, zinc, a zinc alloy, or an aluminum alloy) and modify to previous discussed structure (modified to modified Arisaka’s tructure) so as to further secure the feature on the housing of the modified structure and/or increase the liability of the structure. 

With respect to the Applicants’ remarks that, “The Examiner rejected claims 61 and 58-59 under 35 U.S.C. § 103(a) as being obvious over Arisaka in view of Porter, Almarza, and Miklos, and further in view of Yang (U.S. Patent Publication No. 2013/0182403; hereinafter "Yang"). However, these claims are believed allowable at least because of their dependence on an allowable claim 55, and because Yang fails to disclose what is missing from the combination of Arisaka, Porter, Almarza, and Miklos with respect to claim 55. The Examiner rejected claim 60 under 35 U.S.C. § 103(a) as being obvious over Arisaka in view of Porter, Almarza, and Miklos, and further in view of Yuan et al. (U.S. Patent Publication  ” (pages 10 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
As discussed above, the independent claim is properly rejected, therefore, all the argued claims are also rejected as discussed in the office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  /JERRY WU/  Primary Examiner, Art Unit 2841